DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, lines 14 and 15 of claim 1 recite "the watch case"; however, it is unclear as to whether the recitation of "the watch case" is referring to the previous recitation of "a watch case" in lines 5 and 6, or whether the recitation of "the watch case" is referring to the previous recitation of "a watch case" in lines 7 and 8.  Additionally, it is unclear if the recitation of "a watch case" in lines 7 and 8 is referring to the previous recitation of "a watch case" in lines 5 and 6, or whether the watch case referred to in lines 7 and 8 is in addition to the watch case referred to in lines 5 and 6.  Dependent claims 2-21 are rejected due to their respective dependence on claim 1.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, lines 2 through 4 of claim 1 recite "a first gas fluid reservoir, a second gas fluid reservoir, and at least one tubular conduit connecting the two reservoirs", and lines 9 through 11 of claim 1 recite "wherein the tubular conduit is of the capillary type and comprises in an intermediate portion a liquid forming a barrier to the gas fluid of the two reservoirs"; however, the claim does not positively recite or require a gas fluid in the recitation of lines 2 through 4.  While the recitation of lines 2 through 4 does require first and second gas fluid reservoirs, and at least one tubular conduit connecting the two reservoirs, the recitation of lines 2 through 4 does not require gas fluids.  It is therefore unclear as to whether the claims require the reservoirs to contain gas fluids, or to simply have the capability to contain gas fluids.  Dependent claims 2-21 are rejected due to their respective dependence on claim 1.  
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, lines 1 and 2 of claim 2 recite "the liquid partially visible in the display portion"; however, claim 1, from which claim 2 depends, does not recite a liquid which is partially visible in the display portion.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, line 3 of claim 2 recites the limitation "alcohol coloured"; however, the color required is unclear.
Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, lines 4 through 6 of claim 5 recite "the inlet of the intermediate portion" and "the outlet of the intermediate portion"; however, there is insufficient antecedent basis for these limitations in the claim. Dependent claims 6-10 are rejected for their respective dependence on claim 5. 
Claims 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 7 recites "the shape of a large drop", however, the shape required is unclear because a large drop does not have a particular shape.  Additionally, the term “large ” is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims 9 and 10 are rejected for their respective dependence on claim 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vouillamoz et al. (US 2017/0235278).
	Regarding claim 1, Vouillamoz discloses a device comprising a first reservoir (710 in Fig. 8; [0043]), a second reservoir (912 in Fig. 8; [0043]), and a conduit connecting the two reservoirs (914 in Fig. 8; [0043]), wherein the conduit comprises in an intermediate portion a liquid (710 in Fig. 8; ([0043]).
	Vouillamoz, in the embodiment of Figure 8, does not explicitly disclose the conduit is tubular and of the capillary type.  
	Vouillamoz does disclose, however, in the embodiment of paragraph [0039], capillary sub-systems and tube/cavity combinations.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the conduit of the embodiment depicted in Figure 8 of Vouillamoz in the shape of a capillary tube as disclosed in the embodiment described in paragraph [0039] because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70
	With regard to the limitations "power indicator", "of a thermoelectric generator of a watch", "gas fluid reservoir", "being intended to be placed on an upper surface of the thermoelectric generator in a watch case", "is intended to be placed on a lower surface of the thermoelectric generator in contact with the back of a watch case", and "forming a barrier to the gas fluid of the two reservoirs, and allowing in a display portion in the intermediate portion to provide an indicated of the power of the generator by measuring the temperature difference between the two reservoirs, the display portion being intended to be disposed in the watch case to be visible from the outside of the watch case", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
	Further, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 2, modified Vouillamoz discloses all the claim limitations as set forth above.  Vouillamoz further discloses the liquid partially visible in the display portion ([0003]) is an oily liquid ([0031]).
	With regard to the recitations "for indicating a power of the thermoelectric generator", and "wherein the display portion is adapted to be disposed on a dial of the watch, or under the dial of the watch and visible through a through-window of the dial of the watch", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 3, modified Vouillamoz discloses all the claim limitations as set forth above.  Vouillamoz further discloses the intermediate portion of the tubular conduit is a glass ([0010]).
	Regarding claim 4, modified Vouillamoz discloses all the claim limitations as set forth above.  Vouillamoz further discloses a first end of the intermediate portion is connected by a first flexible tubular portion to the first reservoir, and wherein a second end of the intermediate portion is connected by a second flexible tubular portion to the second reservoir ([0014], [[041], [0042], claim 3).
	 Regarding claim 11, modified Vouillamoz discloses all the claim limitations as set forth above.  Vouillamoz further discloses a part of the tubular conduit is integrated in a microfluidic chamber which comprises the display portion in the intermediate portion (claim 1), wherein the indicator device comprises a first flexible tubular portion connected to the first reservoir and to an outlet of the microfluidic chamber, and wherein the indicator device comprises a second flexible tubular portion connected to the second reservoir and to an inlet of the microfluidic chamber (([0014], [[041], [0042], and claim 3 of Vouillamoz disclose a flexible microfluidic chamber/tubular conduit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726